Ames, J.
The written paper in question was hanging upon the wall, and there was no physical difficulty in producing it in *319court. But it was not a contract, or record; nor was it admitted as a written instrument capable of conveying any property or right to the defendant. It was not even offered for the purpose of proving that he had procured a United States license in fact, but that he professed to have done so. As a part of the description of the place, and of the manner in which it was fitted up, tii 3 witnesses might lawfully describe the various placards or handbills posted or hanging on the wall; for instance, such as enumerated articles for sale, and their prices, and others of a similar character. The paper was merely a notice to all who should visit the place, to the effect that the defendant was licensed. In legal effect, it was the same as if his name had been posted over his counter, followed by the words “licensed victualler,” or “ licensed innholder." Being hung upon the wall as a placard, it might be described as such; and the witness might be allowed to testify that it purported to be a United States revenue license or stamp, and to give the name and the date. Commonwealth v. Powers, 116 Mass. 337. Exceptions overruled.